

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of September 3,
2020 by and between Mark Schell (“Executive”) and Unit Corporation, a Delaware
corporation (the “Company”).
WHEREAS, Executive is currently employed by Unit Corporation, a Delaware
corporation, pursuant to the Unit Corporation Key Employee Change of Control
Contract by and between Unit Corporation and Executive, dated as of January 15,
2001;
WHEREAS, on May 22, 2020, Unit Corporation and its subsidiaries (collectively,
the “Debtors”) commenced voluntary cases under chapter 11 of title 11 of the
United States Code in the United States Bankruptcy Court for the Southern
District of Texas, Houston Division (the “Bankruptcy Court”);
WHEREAS, on June 19, 2020, the Debtors filed the Debtors’ First Revised Proposed
Joint Chapter 11 Plan of Reorganization Docket Nos. 163 and 249 (as may be
amended, modified, or supplemented, the “Plan”);
WHEREAS, on August 6, 2020, the Bankruptcy Court confirmed the Plan, which
provides that the Debtors, as reorganized under the Plan, will adopt this
Agreement on the effective date of the Plan (the “Effective Date”); and
WHEREAS, in furtherance of the Plan, the Company, as the reorganized Debtors,
and the Executive desire to adopt this Agreement on the terms and conditions set
forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Employment Term; At-Will. The Company hereby agrees to employ Executive, and
Executive hereby agrees to be employed with the Company, upon the terms and
conditions contained in this Agreement. Executive’s employment with the Company
pursuant to this Agreement shall commence on the Effective Date and shall
continue for a period of one (1) year (the “Initial Term”), subject to earlier
termination as provided in Section 7 hereof. On the first anniversary of the
Effective Date and each anniversary thereafter, the Company may, at its option,
extend this agreement for an additional one (1) year term (any such additional
terms, a “Renewal Term”) subject to earlier termination as provided in Section 7
hereof. When used herein, the term “Term” shall mean the Initial Term together
with any Renewal Terms. Notwithstanding the foregoing, the relationship of the
Company and Executive shall be “at-will,” which means that Executive’s
employment may be terminated by either Executive or the Company at any time,
with or without cause, for any or no reason, subject to the notice provisions
provided in Section 7 hereof.
2.Employment Duties. Executive shall have the title of Executive Vice President,
Corporate Secretary and General Counsel of the Company and shall have such
duties, authorities and responsibilities as are consistent with such position
and as the Chief Executive Officer of the Company may designate from time to
time. Executive shall report to the Chief Executive



--------------------------------------------------------------------------------



Officer of the Company. Executive shall devote Executive’s full working time and
attention and Executive’s best efforts to Executive’s employment and service
with the Company and shall perform Executive’s services in a capacity and in a
manner consistent with Executive’s position for the Company and past practices;
provided that, this Section 2 shall not be interpreted as prohibiting Executive
from (i) managing Executive’s personal investments (so long as such investment
activities are of a passive nature), (ii) engaging in charitable or civic
activities without compensation, or (iii) participating on boards of directors
or similar bodies of non-profit organizations, in each case of (i) – (iii), so
long as such activities do not, individually or in the aggregate, (a) materially
interfere with the performance of Executive’s duties and responsibilities
hereunder, (b) create a fiduciary conflict, or (c) result in a violation of
Section 12 of this Agreement. If requested, Executive shall also serve as an
executive officer and/or board member of the board of directors (or similar
governing body) of any entity that now or in the future directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Company (an “Affiliate”) without any additional
compensation.
3.Base Salary. During the Term, the Company shall pay Executive a base salary at
an annual rate of $492,000, payable in accordance with the Company’s normal
payroll practices for employees as in effect from time to time. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.” The Base Salary shall be subject to annual review for
potential increase (but not decrease) by the Board of Directors of the Company
(the “Board”) (or a duly authorized committee of the Board).
4.Discretionary Annual Bonus.
(a)With respect to each calendar year during the Term, Executive shall be
eligible to earn an annual cash bonus award at the Company’s sole discretion
(the “Annual Bonus”), based upon the achievement of certain performance metrics
as may be established by the Board, in its sole discretion, at the beginning of
each such calendar year, or such other criteria as the Board may determine.
(b)The Annual Bonus, if any, for each calendar year during the Term shall be
paid to Executive in the calendar year immediately following the year to which
it relates, following the date the Board or a committee of the Board approves
the year end audited financial statements of the Company for the applicable
fiscal year, subject to the Executive’s continued employment through the last
day of the calendar year to which such Annual Bonus relates.
5.Benefits. Executive shall be entitled to (i) participate in any employee
benefit plans offered by the Company as in effect from time to time on the same
basis as those generally made available to other similarly situated executives
of the Company (collectively, “Benefit Plans”), and (ii) continue to participate
in any nonqualified deferred compensation plans in which Executive is a
participant as of the date immediately preceding the Effective Date (“Deferred
Compensation Plans”), in each case, to the extent consistent with applicable law
and the terms of the applicable Benefit Plan or Deferred Compensation Plan. The
Company does not promise the adoption or continuance of any particular Benefit
Plan and reserves the right to amend or cancel any Benefit Plan at any time in
its sole discretion (subject to the terms of such
2

--------------------------------------------------------------------------------



Benefit Plan and applicable law). Executive shall be entitled to five (5) weeks
of annual paid vacation days.
6.Expense Reimbursement. The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company's expense
reimbursement policies and procedures.
7.Termination of Employment. The Executive’s employment hereunder may be
terminated as follows:
(a)Automatically in the event of the death of Executive;
(b)At the option of the Company, by written notice to Executive or Executive’s
personal representative, in the event of the Disability of Executive. As used
herein, the term “Disability” shall mean Executive’s inability, with or without
reasonable accommodation, to perform the essential duties, responsibilities, and
functions of his position with the Company as a result of any mental or physical
disability or incapacity for a length of time that the Company determines is
sufficient to satisfy such obligations as it may have to provide leave under
applicable family and medical leave laws and/or “reasonable accommodation” under
applicable federal, state or local disability laws. Family and medical leave or
disability leave provided under federal, state or local law may be unpaid as per
the requirements of such laws; provided, however, that Executive shall be
entitled to such payments and benefits under the Company’s vacation, sick leave,
or disability leave programs as per the terms of such programs. The Company may
terminate Executive’s active employment because of a Disability by giving
written notice to Executive at any time effective at or within 20 days after the
end period of leave as may be required under the family and medical leave laws
or under federal, state or local disability laws, but the Company shall retain
Executive as an inactive employee if necessary to maintain Executive’s
eligibility for any disability leave benefits. A reassignment, reduction, or
elimination of the duties defined in Section 2 because of Executive’s inability
to perform such duties during any period of a disability leave or during the
period Executive is designated as an inactive employee, or the appointment of a
temporary or permanent replacement for Executive during any disability leave,
shall not constitute Good Reason under Section 9(b) below. In the event of a
dispute over the occurrence of a Disability, Executive agrees to submit to an
examination by a doctor selected by the Company who will determine fitness for
duties as defined in Section 2 above. If Executive’s physician disagrees with
the Company’s physician’s opinion, a third physician, mutually agreed upon by
Executive and the Company, shall examine Executive and that physician’s opinion
shall be conclusive as to Executive’s fitness for duty.
(c)At the option of the Company for Cause;
(d)At the option of the Company at any time without Cause, by delivering written
notice of its determination to terminate Executive;
3

--------------------------------------------------------------------------------



(e)At the option of Executive for Good Reason, by delivering written notice of
Executive’s determination to resign for Good Reason in accordance with Section
9(b) hereof;
(f)At the option of Executive without Good Reason, upon sixty (60) days prior
written notice to the Company (which the Company may, in its sole discretion,
make effective earlier than the termination date provided in such notice); or
(g)Upon the Company’s non-renewal of the Initial Term or any Renewal Term.
8.Payments by Virtue of Termination of Employment.
(a)Termination by the Company Without Cause or by Non-Renewal of Agreement or by
Executive For Good Reason. If Executive’s employment is terminated at any time
by (i) the Company without Cause or by non-renewal of the Initial Term or any
Renewal Term or (ii) Executive for Good Reason, subject to Section 8(c) of this
Agreement, Executive shall be entitled to:
(i)(A) within thirty (30) days following such termination, (i) payment of
Executive’s accrued and unpaid Base Salary (ii) payment of any earned but unpaid
Annual Bonus for the fiscal year prior to the year of termination, payable at
the same time annual bonuses are paid to other similarly situated employees of
the Company, and (iii) reimbursement of expenses under Section 6 of this
Agreement, in each case of (i) and (ii), accrued through the date of termination
and (B) all other accrued amounts or accrued benefits due to Executive in
accordance with the Company’s benefit plans, programs or policies (other than
severance), required by law; and
(ii)(A) $750,000, payable in substantially equal installments for a period of
twelve (12) months following the date of Executive’s termination of employment
(the “Severance Period”) in accordance with the Company’s regular payroll
practices as in effect from time to time, and (B) payment of Executive’s vested
benefits, if any, under any Deferred Compensation Plan in which Executive is a
participant as of the date of Executive’s termination of employment, in
accordance with the terms of the applicable Deferred Compensation Plan and,
subject in all cases to the terms of any such plan and compliance with
applicable law; provided that, the first payment pursuant to this Section
8(a)(ii) shall be made on the next regularly scheduled payroll date following
the sixtieth (60th) day after Executive’s termination (the “First Payment Date”)
and shall include a number of such installments equal to the number of such
installments that would have been paid during the period beginning on the
termination date and ending on the First Payment Date had the installments been
paid on the Company’s regularly scheduled pay dates on or following the
termination date, and each of the remaining installments shall be paid on the
Company’s regularly scheduled pay dates during the remainder of such twelve (12)
month period. In the event of Executive’s death during the Severance Period, any
payments to be made pursuant to this Section 8(a)(ii) shall be paid to the
Executive’s legal representative or beneficiary.
4

--------------------------------------------------------------------------------



(b)Termination other than by the Company Without Cause or by Executive For Good
Reason. If the Executive’s employment terminates for any reason other than by
the Company without Cause or by the Executive for Good Reason, Executive or
Executive’s legal representatives, as applicable, shall be entitled to receive
the payments and benefits described under Section 8(a)(i) of this Agreement.
(c)Conditions to Payment. All payments and benefits due to Executive under this
Section 8 which are not otherwise required by applicable law shall be payable
only if Executive executes and delivers to the Company a general release of
claims in substantially the form attached hereto as Exhibit A, and such release
is no longer subject to revocation (to the extent applicable), in each case,
within sixty (60) days following termination of employment. Failure to timely
execute and return such release or the revocation of such release during the
revocation period shall be a waiver by Executive of Executive’s right to
severance (which, for the avoidance of doubt, shall not include any amounts
described in Section 8(a)(i) of this Agreement). In addition, severance shall be
conditioned on Executive’s compliance with Section 10 of this Agreement, and on
Employee’s continued compliance with Section 12 of this Agreement as provided in
Section 15 below.
(d)No Other Severance. Executive hereby acknowledges and agrees that, other than
the severance payments described in this Section 8, upon the effective date of
the termination of Executive’s employment, Executive shall not be entitled to
any other severance payments or benefits of any kind under any Company benefit
plan, severance policy generally available to the Company’s employees or
otherwise and all other rights of Executive to compensation under this Agreement
shall end as of such date; provided, however, that the preceding clause shall
not apply to any additional payments or benefits to which Executive and the
Company mutually agree upon in writing following the Effective Date.
9.Definitions. For purposes of this Agreement,
(a)“Cause” shall mean (i) Executive’s indictment for, conviction of, or a plea
of guilty or no contest to, any indictable criminal offence or any other
criminal offence involving fraud, misappropriation or moral turpitude, (ii)
Executive’s continued failure to perform Executive’s duties hereunder or to
follow the lawful direction of the Board or the Chief Executive Officer of the
Company (for any reason other than illness or physical or mental incapacity) or
Executive’s material breach of fiduciary duty, (iii) Executive’s theft, fraud,
or dishonesty with regard to the Company or any of its Affiliates or in
connection with Executive’s duties, (iv) Executive’s material violation of the
Company’s code of conduct or similar written policies, including, without
limitation, the Company’s sexual harassment policy, (v) Executive’s willful
misconduct unrelated to the Company or any of its Affiliates having, or likely
to have, a material negative impact on the Company or any of its Affiliates
(economically or its reputation), (vi) an act of gross negligence or willful
misconduct by the Executive that relates to the affairs of the Company or any of
its Affiliates, or (vii) material breach by Executive of any provisions of this
Agreement; provided that, no action or omission described in clause (ii) shall
constitute Cause unless (A) the Company has given Executive written notice
detailing the action or omission that is alleged to constitute Cause and (B) the
Company has provided Executive at least
5

--------------------------------------------------------------------------------



thirty (30) days following the date on which such notice is provided to cure
such action or omission, if capable of a cure, and Executive has failed to do
so.
(b)“Good Reason” shall mean, without Executive’s consent, (i) any material
diminution in Executive’s responsibilities, authorities, title or duties, (ii)
any material reduction in Executive’s Base Salary (except for across-the-board
salary reductions similarly affecting all or substantially all senior
management-level employees of the Company), (iii) a requirement that Executive
relocate more than fifty (50) miles away from Executive’s principal place of
employment and Executive’s principal place of residence, (iv) the Executive no
longer reporting to the Board or the Chief Executive Officer of the Company, (v)
a material breach by the Company of any material provisions of this Agreement,
or (vi) the Board or the Chief Executive Officer of the Company knowingly and
willingly directs the Executive to commit a criminal offence; provided that, no
event described in clause (i), (ii), (iii), (iv), (v) or (vi) shall constitute
Good Reason unless (A) Executive has given the Company written notice of the
termination, setting forth the conduct of the Company that is alleged to
constitute Good Reason, within sixty (60) days following the occurrence of such
event, and (B) Executive has provided the Company at least sixty (60) days
following the date on which such notice is provided to cure such conduct and the
Company has failed to do so. Failing such cure, a termination of employment by
Executive for Good Reason shall be effective on the day following the expiration
of such cure period.
10.Return of Company Property. Within ten (10) days following the effective date
of Executive’s termination for any reason, Executive, or Executive’s personal
representative shall return all property of the Company or any of its Affiliates
in Executive’s possession, including, but not limited to, all Company-owned or
Company-provided computer equipment (hardware and software), telephones,
facsimile machines, tablet computers and other communication devices, credit
cards, office keys, security access cards, badges, identification cards and all
copies (including drafts) of any documentation or information (however stored)
relating to the business of the Company or any of its Affiliates (with the
exception of copies of Executive’s own work product that does not constitute
works made for hire, Confidential and Proprietary Information or Inventions
(each, as defined below)), the Company’s or any of its Affiliates’ customers and
clients or their respective prospective customers or clients; provided that,
notwithstanding the foregoing, Executive shall be permitted to retain
Executive’s Company-provided laptop computer provided that Executive make the
laptop computer available to the Company to remove any Confidential and
Proprietary Information.
11.Resignation as Officer or Director. Upon the effective date of Executive’s
termination, Executive shall be deemed to have resigned from Executive’s
position and, to the extent applicable, as an officer of the Company, as a
member of the board of directors or similar governing body of the Company or any
of its Affiliates, and as a fiduciary of any Company benefit plan. On or
immediately following the effective date of any such termination of Executive’s
employment, Executive shall confirm the foregoing by submitting to the Company
in writing a confirmation of Executive’s resignation(s).
12.Confidentiality; Assignment of Intellectual Property; Non-Solicitation;
Non-Competition.
6

--------------------------------------------------------------------------------



(a)Confidential and Proprietary Information. Executive agrees that all materials
and items produced or developed by Executive for the Company or any of its
Affiliates, or obtained by Executive from the Company or any of its Affiliates
either directly or indirectly pursuant to this Agreement shall be and remain the
property of the Company and its Affiliates. Executive acknowledges that he will,
during Executive’s association with the Company, acquire copies of, be exposed
to, or have access to, materials, data and information that constitute valuable,
confidential and proprietary information of the Company and its Affiliates,
including, without limitation, any or all of the following: business plans,
practices and procedures, pricing information, sales figures, profit or loss
figures, this Agreement and its terms, information relating to customers,
clients, intellectual property, suppliers, technology, sources of supply and
customer lists, research, technical data, trade secrets, or know-how, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, policies,
training manuals and similar materials used by the Company in conducting its
business operations, personnel information of any Person employed by the
Company, potential business combinations, and such other information or material
as the Company may designate as confidential and/or proprietary from time to
time (collectively hereinafter, the “Confidential and Proprietary Information”).
During Executive’s employment with the Company and at all times thereafter,
Executive shall not, directly or indirectly, use, misuse, misappropriate,
disclose or make known, without the prior written approval of the Board, to any
party, firm, corporation, association or other entity, any such Confidential and
Proprietary Information for any reason or purpose whatsoever, except as may be
required in the course of Executive’s performance of Executive’s duties
hereunder. In consideration of the unique nature of the Confidential and
Proprietary Information, all obligations pertaining to the confidentiality and
nondisclosure thereof shall remain in effect until the Company and its
Affiliates have released such information; provided that, the provisions of this
Section 12(a) shall not apply to the disclosure of Confidential and Proprietary
Information to the Company’s Affiliates together with each of their respective
shareholders, directors, officers, accountants, lawyers and other
representatives or agents, nor to a Permitted Disclosure as defined in Section
12(b) below. In addition, it shall not be a breach of the confidentiality
obligations hereof if (i) Executive is required by applicable law to disclose
any Confidential and Proprietary Information, or (ii) Executive is required to
disclose any Confidential and Proprietary Information in order to defend a claim
that Executive committed a breach of this Agreement; provided that, in such
case, Executive shall (x) give the Company the earliest notice possible that
such disclosure is or may be required and (y) cooperate with the Company, at the
Company’s expense, in protecting to the maximum extent legally permitted, the
confidential or proprietary nature of the Confidential and Proprietary
Information which must be so disclosed. Upon termination of Executive’s
employment, Executive agrees that all Confidential and Proprietary Information,
directly or indirectly, in Executive’s possession that is in writing or other
tangible form (together with all duplicates thereof) will promptly (and in any
event within 10 days following such termination) be returned to the Company and
will not be retained by Executive or furnished to any person, either by sample,
facsimile film, audio or video cassette, electronic data, verbal communication
or any other means of communication.
(b)Permitted Disclosure. This Agreement does not limit or interfere with
Executive’s right, without notice to or authorization of the Company, to
communicate and
7

--------------------------------------------------------------------------------



cooperate in good faith with any self-regulatory organization or U.S. federal,
state, or local governmental or law enforcement branch, agency, commission, or
entity (collectively, a “Government Entity”) for the purpose of (i) reporting a
possible violation of any U.S. federal, state, or local law or regulation, (ii)
participating in any investigation or proceeding that may be conducted or
managed by any Government Entity, including by providing documents or other
information, or (iii) filing a charge or complaint with a Government Entity,
provided that in each case, such communications, participation, and disclosures
are consistent with applicable law. Additionally, Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (i) in confidence to a federal, state,
or local government official, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. If Executive files a lawsuit for retaliation by an employer for
reporting a suspected violation of law, Executive may disclose the trade secret
to the Executive’s attorney and use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal; and does not disclose the trade secret, except pursuant to court order.
All disclosures permitted under this Section 12(b) are herein referred to as
“Permitted Disclosures.” Notwithstanding the foregoing, under no circumstance
will Executive be authorized to disclose any Confidential and Proprietary
Information as to which the Company may assert protections from disclosure under
the attorney-client privilege or the attorney work product doctrine, without
prior written consent of Company’s General Counsel or other authorized officer
designated by the Company.
(c)Assignment of Intellectual Property. Executive hereby assigns to the Company,
with exclusive and unlimited rights of ownership, all of Executive’s right,
title and interest in and to any and all products, inventions, original works of
authorship, developments, processes, concepts, techniques, designs, discoveries,
ideas, methods, computer programs, software, databases, algorithms, mask works,
trademarks or trade secrets, Confidential and Proprietary Information, and other
technology and improvements, whether or not patentable or registrable under
patent, copyright or similar laws, which Executive may solely or jointly
conceive of or develop or reduce to practice, or cause to be conceived of or
developed or reduced to practice, at the direction or on behalf of the Company
(collectively referred to as “Inventions”). Executive hereby assigns to the
Company, with exclusive and unlimited rights of ownership, any and all right,
title, and interest in and to the Inventions and all intellectual property with
respect thereto (including, but not limited to, copyrights, patents, trademarks,
rights to data, mask work rights, trade secrets, know-how and proprietary
information and all other intellectual property rights, together with rights in
any registrations or applications for registration, rights to claim priority or
sue for past damages and infringements, as well as the right to alter, develop,
assign and license such rights), whether existing at the beginning of his
service to the Company, or developed thereafter during the course of his
employment with the Company. In addition to the foregoing, Executive further
hereby assigns to the Company all other Inventions relating thereto or to the
development, production, use, support or maintenance thereof developed in whole
or in part by Executive during the course of his employment with the Company
along with all Inventions and all intellectual property with respect thereto
(collectively all Inventions and other intellectual property described in this
paragraph, the “IP Rights”). Executive further acknowledges that all original
works of authorship which have been or are
8

--------------------------------------------------------------------------------



made by Executive (solely or jointly with others) within the scope of and during
the period of his employment with the Company and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act. This assignment is made in favor of the Company and its
successors-in-interest and assigns to the IP Rights.
(d)Further Assurances With Respect to IP Rights. Executive agrees to assist the
Company and its designees, at the Company’s reasonable expense, in every proper
way to secure the Company’s rights in the IP Rights in any and all countries,
including, but not limited to, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and further evidence conveyance to the Company and its successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such IP Rights, and to provide all assistance requested by the Company (at
the Company’s reasonable cost) to prosecute, maintain, protect and enforce the
Company’s rights and interests in IP Rights.
(e)Non-Solicitation. Executive agrees that during the Restricted Period (defined
below), the Executive will not, without prior written consent of the Company,
directly or indirectly, solicit, recruit, induce or encourage to leave
employment or association with the Company or its Affiliates, or to become
employed by, become associated with or consult for, any Person other than the
Company or its Affiliates, or to hire, attempt to hire, employ or engage
(whether as an employee, consultant, agent, independent contractor or
otherwise), any Person who or which is or was employed or engaged by the Company
or its Affiliates at any time during the Restricted Period or the six (6) month
period immediately preceding the Restricted Period, or directly or indirectly,
solicit or accept business from, any Person who is a customer, vendor, client or
supplier of the Company or its Affiliates, or induce or encourage any such
Person to cease to engage the services of the Company or its Affiliates in order
to use the services of any Person that competes with a business of the Company
or its Affiliates. “Restricted Period” means the period beginning on the
Effective Date and ending on the first (1st) anniversary of the date on which
the Executive’s employment is terminated for any reason. “Person” means an
individual, a partnership, a corporation, an association, a limited liability
company, a joint stock company, a trust, a joint venture, an unincorporated
organization or a governmental entity or any department, agency or political
subdivision thereof. “Solicit” shall mean making any direct or indirect
communication of any kind, regardless of who initiates it, or engaging in any
conduct, that in any way invites, advises, encourages, or requests any Person to
take or refrain from taking any action.
(f)Non-Competition. Executive agrees that during the period beginning on the
Effective Date and ending on the first (1st) anniversary of the date on which
the Executive’s employment is terminated for any reason other than by the
Company without Cause or by the Executive for Good Reason, the Executive will
not, directly or indirectly, individually or on behalf of any Person, whether
for compensation or otherwise, engage in a Competitive Business. “Competitive
Business” means any oil and natural gas exploration and production company with
primary properties within fifty (50) miles of the Company’s existing primary
properties as of the Effective Date. However, the acquisition of up to 1% for
passive investment purposes of any class of the outstanding equity, debt
securities, or other equity interests of any person,
9

--------------------------------------------------------------------------------



corporation, partnership, or other business entity or enterprise shall not, in
and of itself, be construed as a Competitive Business with such person or entity
or enterprise.
(g)Nondisparagement. Executive agrees that Executive shall refrain from making,
directly or indirectly, any disparaging or defamatory comments concerning the
Company, any of its Affiliates, or any of the Company’s or its Affiliates’
respective businesses, products or services, or their respective current or
former directors, officers, agents, partners, shareholders or employees, either
publicly or privately. Notwithstanding the foregoing, any truthful statement
made to comply with law or regulation or in any response to questions or other
requests for information by any court, arbitrator, mediator or administrative or
legislative body with apparent jurisdiction over the applicable parties shall be
deemed not to violate the obligations of the Company under this provision
Nothing in this Section 12(g) shall interfere with Executive’s ability to make
the Permitted Disclosures as defined in Section 12(b) above.
(h)Tolling. In the event of any violation of the provisions of this Section 12,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 12 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.
13.Cooperation. From and after an Executive’s termination of employment,
Executive shall provide Executive’s reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Executive’s employment hereunder, and assist
and advise the Company in any investigation which may be performed by the
Company, provided that, the Company shall reimburse Executive for Executive’s
reasonable costs and expenses and such cooperation shall not unreasonably burden
Executive or unreasonably interfere with any subsequent employment that
Executive may undertake. In the event Executive is subpoenaed by any person or
entity (including, but not limited to, any Government Entity) to give testimony
or provide documents (in a deposition, court proceeding, or otherwise), that in
any way relates to Executive’s employment by the Company, Executive will give
prompt notice of such subpoena to the Company and will make no disclosure until
the Company has had a reasonable opportunity to contest the right of the
requesting person or entity to such disclosure. Nothing in this Section 13 shall
limit Executive’s right to make Permitted Disclosures as provided in Section
12(b) above.
14.Injunctive Relief and Specific Performance. Executive understands and agrees
that Executive’s covenants under Sections 10, 12 and 13 are special and unique
and that the Company and its Affiliates may suffer irreparable harm if Executive
breaches any of Sections 10, 12 and 13 because monetary damages would be
inadequate to compensate the Company and its Affiliates for the breach of any of
these sections. Accordingly, Executive acknowledges and agrees that the Company
shall, in addition to any other remedies available to the Company at law or in
equity, be entitled to seek specific performance and injunctive or other
equitable relief by any proper federal or state court in Oklahoma to enforce the
provisions of Sections 10, 12 and/or 13 without the necessity of posting a bond
or proving actual damages, without liability should such relief be denied,
modified or vacated. The prevailing party in any such action shall be entitled
to its reasonable attorney’s fees in respect of the foregoing actions.
Additionally, in the
10

--------------------------------------------------------------------------------



event of a breach or threatened breach by Executive of Section 12, in addition
to all other available legal and equitable rights and remedies, the Company
shall have the right to cease making payments, if any, being made pursuant to
Section 8(a)(ii) hereunder. Executive also recognizes that the territorial, time
and scope limitations set forth in Section 12 are reasonable and are properly
required for the protection of the Company and its Affiliates, and in the event
that a court of competent jurisdiction deems any territorial, time or scope
limitation in this Agreement to be unreasonable, the Company and Executive
agree, and Executive submits, to the reduction of any or all of said
territorial, time or scope limitations to such an area, period or scope as said
court shall deem reasonable under the circumstances.
15.Miscellaneous.
(a)All notices hereunder, to be effective, shall be in writing and shall be
deemed effective when delivered by hand or mailed by (i) certified mail, postage
and fees prepaid, or (ii) nationally recognized overnight express mail service,
as follows:
If to the Company:


Unit Corporation
8200 South Unit Drive
Tulsa, Oklahoma, 74132
Tel: (918) 493-7700
Attention: Vice President, Human Resources


With a copy to which shall not constitute notice to:


Weil, Gotshal & Mages LLP
767 Fifth Avenue
New York, New York 10153
Attention: Matthew S. Barr
Lauren Tauro
Tel:  (212) 310-8010
Email: matthew.barr@weil.com
lauren.tauro@weil.com




If to Executive:
At Executive’s home address as then shown in the Company’s personnel records,


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


(b)This Agreement is personal to the Executive and shall not be assigned by the
Executive. Any purported assignment by the Executive shall be null and void from
the initial date of the purported assignment. The Company may assign this
Agreement to any successor or
11

--------------------------------------------------------------------------------



assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company.
This Agreement shall inure to the benefit of the Company and its successors and
assigns.
(c)This Agreement contains the entire agreement between the parties with respect
to the subject matter hereof supersedes all other agreements, term sheets, offer
letters, and drafts thereof, oral or written, between the parties hereto with
respect to the subject matter hereof (other than (i) the Separation Benefit Plan
of Unit Corporation and Participating Subsidiaries (as amended from time to
time), and (ii) the Amended Separation and Benefit Plan of Unit Corporation and
Participating Subsidiaries (as amended from time to time) or the Amended and
Restated Special Separation Benefit Plan of Unit Corporation and Participating
Subsidiaries (as amended from time to time), in which Executive is a
participant, as applicable). No promises, statements, understandings,
representations or warranties of any kind, whether oral or in writing, express
or implied, have been made to Executive by any person or entity to induce
Executive to enter into this Agreement other than the express terms set forth
herein, and Executive is not relying upon any promises, statements,
understandings, representations, or warranties other than those expressly set
forth in this Agreement.
(d)No change or modification of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver of any
provisions of this Agreement shall be valid unless in writing and signed by the
party charged with waiver. No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver, unless so
provided in the waiver.
(e)If any provisions of this Agreement (or portions thereof) shall, for any
reason, be held invalid or unenforceable, such provisions (or portions thereof)
shall be ineffective only to the extent of such invalidity or unenforceability,
and the remaining provisions of this Agreement (or portions thereof) shall
nevertheless be valid, enforceable and of full force and effect. If any court of
competent jurisdiction finds that any restriction contained in this Agreement is
invalid or unenforceable, then the parties hereto agree that such invalid or
unenforceable restriction shall be deemed modified so that it shall be valid and
enforceable to the greatest extent permissible under law, and if such
restriction cannot be modified so as to make it enforceable or valid, such
finding shall not affect the enforceability or validity of any of the other
restrictions contained herein.
(f)This Agreement may be signed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of a signed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.
(g)The section or paragraph headings or titles herein are for convenience of
reference only and shall not be deemed a part of this Agreement. The parties
have jointly
12

--------------------------------------------------------------------------------



participated in the drafting of this Agreement, and the rule of construction
that a contract shall be construed against the drafter shall not be applied. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.
(h)Notwithstanding anything to the contrary in this Agreement:
(i)The parties agree that this Agreement shall be interpreted to comply with or
be exempt from Section 409A of the Code and the regulations and authoritative
guidance promulgated thereunder to the extent applicable (collectively “Section
409A”), and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. In no event whatsoever will the Company, any of its affiliates, or any of
their respective directors, officers, agents, attorneys, employees, executives,
shareholders, investors, members, managers, trustees, fiduciaries,
representatives, principals, accountants, insurers, successors or assigns be
liable for any additional tax, interest or penalties that may be imposed on
Executive under Section 409A or any damages for failing to comply with Section
409A.
(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A, and for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “terminate,” “termination of employment” or like
terms shall mean separation from service. If any payment, compensation or other
benefit provided to the Executive in connection with the termination of
Executive’s employment is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
Executive is a specified employee as defined in Section 409A(2)(B)(i) of the
Code, no part of such payments shall be paid before the day that is six (6)
months plus one (1) day after the date of termination or, if earlier, ten
business days following the Executive’s death (the “New Payment Date”). The
aggregate of any payments that otherwise would have been paid to the Executive
during the period between the date of termination and the New Payment Date shall
be paid to the Executive in a lump sum on such New Payment Date. Thereafter, any
payments that remain outstanding as of the day immediately following the New
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of this Agreement.
(iii)All reimbursements for costs and expenses under this Agreement shall be
paid as soon as reasonably practicable following the date that Executive submits
appropriate supporting documentation of such costs and expenses in accordance
with the Company's expense reimbursement policies and procedures but in no event
later than 60 days following the end of the calendar year in which the Executive
incurs such expense. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) the amount of
13

--------------------------------------------------------------------------------



expenses eligible for reimbursements or in-kind, benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.
(iv)If under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment. Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
(i)This Agreement will be governed by and construed in accordance with the laws
of the State of Oklahoma, without giving effect to any choice of law or conflict
of law provision or rule; provided, however, that notwithstanding the foregoing,
the non-competition provisions contained in Section 12(f) shall be governed by
and construed in accordance with the law of the State of Delaware, without
regard to the conflicts of law principles of such state. AS A SPECIFICALLY
BARGAINED INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT (EACH
PARTY HAVING HAD OPPORTUNITY TO CONSULT COUNSEL), EACH PARTY EXPRESSLY WAIVES
THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING RELATING TO OR ARISING IN ANY WAY
FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.
(j)Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which he/she is bound, (ii) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive on and after the Effective Date, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that he
has had the opportunity to consult with independent legal counsel or other
advisor of Executive’s choice and has done so regarding Executive’s rights and
obligations under this Agreement, that he is entering into this Agreement
knowingly, voluntarily, and of Executive’s own free will, that he is relying on
Executive’s own judgment in doing so, and that he fully understands the terms
and conditions contained herein.
(k)The Company shall have the right to withhold from any amount payable
hereunder any Federal, state and local taxes in order for the Company to satisfy
any withholding tax obligation it may have under any applicable law or
regulation.
(l)The rights, covenants and obligations of the Company under Sections 8, 13, 14
and 15 hereof, and the covenants and obligations of Executive under Sections 8,
11, 12, 13, 14 and hereof, shall continue and survive termination of Executive’s
employment or any termination of this Agreement to the extent provided herein.
[signature page follows]








14


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
Unit Corporation






By: /s/ David Merrill
By: David Merrill Title: Chief Executive Officer and President




EXECUTIVE


/s/ Mark Schell
Name: Mark Schell


Signature Page to
Employment Agreement with Mark Schell


--------------------------------------------------------------------------------



EXHIBIT A
FORM OF GENERAL RELEASE OF CLAIMS


This GENERAL RELEASE OF CLAIMS (this “Release”) is entered into by Mark Schell
(“Executive”) and Unit Corporation (the “Company”), and is that certain Release
referred to in Section 8(c) of the Employment Agreement between Executive and
the Company, effective as of September 3, 2020 (the “Employment Agreement”).
Capitalized terms not defined herein have the meaning given to them in the
Employment Agreement.
1.Severance Benefits. Executive acknowledges and agrees that the last day of
Executive’s employment with the Company was ___________, 2___ (the “Separation
Date”). If (a) Executive executes this Release on or after the Separation Date
and returns it to the Company, care of James J. White, Vice President, Human
Resources, 8200 South Unit Drive, Tulsa, Oklahoma, 74132,
james.white@unitcorp.com so that it is received by James J. White no later than
11:59 p.m., Tulsa, Oklahoma time on [DATE THAT IS 21 OR 45 DAYS (AS APPLICABLE)
FOLLOWING THE SEPARATION DATE] and (b) does not exercise his revocation right
pursuant to Section 7 below, then the Company will provide Executive the
applicable severance benefits described in Section 8 of the Employment Agreement
(the “Severance Benefits”).
2.Release of Liability for Claims.
(a)In consideration of Executive’s receipt of the Severance Benefits, Executive
hereby releases, discharges and acquits the Company, and its direct and indirect
subsidiaries, and each of the foregoing entities’ respective past, present and
future subsidiaries, affiliates, stockholders, members, partners, directors,
officers, managers, employees, agents, attorneys, heirs, predecessors,
successors and representatives in their personal and representative capacities,
as well as all employee benefit plans maintained by the Company or any of its
subsidiaries or other affiliates and all fiduciaries and administrators of any
such plans, in their personal and representative capacities (collectively, the
“Company Parties”), from liability for, and Executive hereby waives, any claims,
damages, or causes of action related to Executive’s employment with any Company
Party or the termination of such employment existing on or prior to the date on
which Executive signs this Release (the “Signing Date”), including (i) any
alleged violation through such date of: (A) any federal, state or local
anti-discrimination or anti-retaliation law, including the Age Discrimination in
Employment Act of 1967 (including as amended by the Older Workers Benefit
Protection Act), Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, Sections 1981 through 1988 of Title 42 of the United States Code, and
the Americans with Disabilities Act of 1990; (B) the Employee Retirement Income
Security Act of 1974 (“ERISA”); (C) the Immigration Reform Control Act; (D) the
National Labor Relations Act; (E) the Occupational Safety and Health Act; (F)
the Family and Medical Leave Act of 1993; (G) any federal, state or local wage
and hour law; (H) any other local, state or federal law, regulation, ordinance
or orders which may have afforded any legal or equitable causes of action of any
nature; or (I) any public policy, contract, tort, or common law claim or claim
for defamation, emotional distress, fraud or misrepresentation of any kind; (ii)
any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in, or with respect to, a Released Claim; (iii) any and all rights,
benefits, or claims Executive may have under any employment contract, incentive
or compensation plan or agreement or under any other benefit
Exhibit A

--------------------------------------------------------------------------------



plan, program or practice; and (iv) any claim for compensation, damages or
benefits of any kind not expressly set forth in this Release (collectively, the
“Released Claims”). Notwithstanding the foregoing or any other term of this
Release, in no event shall the Released Claims include (1) any claims for base
salary earned in the pay period in which the Separation Date occurred, (2) any
claim for employee benefits that Executive may be entitled to under the
Company’s employee benefit plans as of the Separation Date, (3) any claim for
reimbursement for expenses that remain unreimbursed as of the Separation Date
(subject to the Company's expense reimbursement policies as then in effect), (4)
any claim for the applicable Severance Benefits, (5) any claim that first arises
after the Signing Date, including any claim with respect to Equity Awards or
under any award agreement relating Executive’s equity ownership in the Company
or any other Company Party that survives the Separation Date, (6) any claim to
vested benefits under an employee benefit plan governed by ERISA.
(b)Further notwithstanding this release of liability, nothing in this Release
prevents Executive from filing any non-legally waivable claim (including a
challenge to the validity of this Release) with the Equal Employment Opportunity
Commission (“EEOC”) or other governmental agency (collectively, “Governmental
Agencies”) or participating in any investigation or proceeding conducted by the
EEOC or other Governmental Agency or cooperating with such an agency or
providing documents or other information to a Governmental Agency; however,
Executive understands and agrees that, to the extent permitted by law, Executive
is waiving any and all rights to recover any monetary or personal relief from a
Company Party as a result of such EEOC or other Governmental Agency proceeding
or subsequent legal actions. Further notwithstanding this release of liability,
nothing in this Release limits Executive’s right to receive an award for
information provided to a Governmental Agency.
3.Representation About Claims. Executive represents and warrants that, as of the
Signing Date, Executive has not filed any claims, complaints, charges, or
lawsuits against any of the Company Parties with any governmental agency or with
any state or federal court or arbitrator for or with respect to a matter, claim,
or incident that occurred or arose out of one or more occurrences that took
place on or prior to the Signing Date. Executive further represents and warrants
that Executive has made no assignment, sale, delivery, transfer or conveyance of
any rights Executive has asserted or may have against any of the Company Parties
with respect to any Released Claim.
4.Executive’s Acknowledgments. By executing and delivering this Release,
Executive expressly acknowledges that:
(a)Executive has carefully read this Release and has had sufficient time (and at
least [21] [45] days) to consider this Release before signing it and delivering
it to the Company;
(b)Executive has been advised, and hereby is advised in writing, to discuss this
Release with an attorney of Executive’s choice and Executive has had adequate
opportunity to do so prior to executing this Release;
(c)Executive fully understands the final and binding effect of this Release; the
only promises made to Executive to sign this Release are those stated herein;
Exhibit A

--------------------------------------------------------------------------------



and Executive is signing this Release knowingly, voluntarily and of Executive’s
own free will, and understands and agrees to each of the terms of this Release;
(d)The only matters relied upon by Executive and causing Executive to sign this
Release are the provisions set forth in writing within the Employment Agreement
and this Release; and
(e)Executive would not otherwise have been entitled to the Severance Benefits
but for Executive’s agreement to be bound by the terms of this Release.
5.Severability. Any term or provision of this Release (or part thereof) that
renders such term or provision (or part thereof) or any other term or provision
hereof (or part thereof) invalid or unenforceable in any respect shall be
severable and shall be modified or severed to the extent necessary to avoid
rendering such term or provision (or part thereof) invalid or unenforceable, and
such modification or severance shall be accomplished in the manner that most
nearly preserves the benefit of the bargain set forth in the Employment
Agreement and hereunder.
6.Withholding of Taxes and Other Deductions. Executive acknowledges that the
Company may withhold from the Severance Benefits all federal, state, local, and
other taxes and withholdings as may be required by any law or governmental
regulation or ruling.
7.Revocation Right. Notwithstanding the initial effectiveness of this Release,
Executive may revoke the delivery (and therefore the effectiveness) of this
Release within the seven-day period beginning on the date Executive executes
this Release (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be received by James J. White, Vice President, Human
Resources, 8200 South Unit Drive, Tulsa, Oklahoma, 74132,
james.white@unitcorp.com before 11:59 p.m., Tulsa, Oklahoma time, on the last
day of the Release Revocation Period. If an effective revocation is delivered in
the foregoing manner and timeframe, no Severance Benefits shall be provided and
this Release shall be null and void.
8.Interpretation. Titles and headings to Sections hereof are for the purpose of
reference only and shall in no way limit, define or otherwise affect the
provisions hereof. All references herein to a statute, agreement, instrument or
other document shall be deemed to refer to such statute, agreement, instrument
or other document as amended, supplemented, modified and restated from time to
time. The word “or” as used herein is not exclusive and is deemed to have the
meaning “and/or.” The words “herein”, “hereof”, “hereunder” and other compounds
of the word “here” shall refer to the entire Release and not to any particular
provision hereof. The use herein of the word “including” following any general
statement, term or matter shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation”, “but not limited to”, or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter.
Exhibit A

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive has executed this Release as of the date set forth
below, effective for all purposes as provided above.




Name: ______________________________




Date:________________________________


















Exhibit A